Title: Abigail Adams to Mary Smith Cranch, 1 February 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          Philadelphia [1] Febry 1798
        
        your kind Letter of Jan’ry 14th I received last week. I Shall not be dissatisfied with mr Whitney if the people are disposed to give him a call, but far otherways, I shall rejoice in the prospect of having so Virtuous and sensible a Gentleman Setled with us, to whom I doubt not, years will teach more knowledge of the world
        I can understand you well tho you do not speak plain. I know you think that there may be allowd a greater latitude of thought and action at the Bar than in the pulpit. I allow it, and yet each Character be perfectly honourable & virtuous.—
        
        You ask me, what has Cox done that he is dismist. I answer a Man of his Character ought not to have been employd where he was. at the Time the British were in possesion this State, mr Cox then a Young Man, went from this city and joind them, and as a Guide led them into this city with a chaplet of ever Greens round his Head; when this Government was about to be establisht, he turnd about, and possessing some talants became a warm advocate for the Federal Government. he possess specious talants. he got col Hamilton to appoint him first Clerk in His office whilst he was secretary of the treasury. in this office he continued till it is said Hamilton found him very troublesome to him, and not wanting to have him an Enemy, he contrived to get the office of commissoner of the Revenue created, and Cox appointed to it. when Hamilton resignd, Cox expected to be appointed in his Room but finding mr Wolcot prefered befor him, he was much mortified, and at the late Election for President, he became a Writer in the papers and in Pamphlets against the administration of washington and a Partizen for Jefferson, but no sooner was the Election determined, than Sycophant like he was worshiping the rising sun outwardly whilst secretly he was opposing and thwarting every measure recommended by the President for the defence of the Government Country. but this was not all, he was constantly opposing and obstructing the secretary of the Treasury in his department, a Man of no sincerity of views or conduct, a Changling as the Wind blow’d a Jacobin in Heart. You will see by the papers I send you the Debate continued by Congress for 15 days and yet undetermined, upon the foreign intercourse Bill. those debates will be a clue to unfold to you the full system of the Minority, which is to usurp the Executive Authority into their own Hands. You will see much Said about the Patronage of the President and his determination to appoint none to office as they say, who do not think exactly with him. this is not true in its full extent. Lamb the collector was not dismist from office, for his Jacobin sentiments, but for his Peculation. Jarvis for Peculation. Cox for opposing the Government in its opperations. the P—— has said and he still says, he will appoint to office merrit Virtue & Talents, and when Jacobins possess these, they will stand a chance, but it will ever be an additional recommendation that they are Friends to order and Government. President Washington had reason to Rue the Day that he departed from this Rule, but at the commencement of the Government, when parties were not so high, and the Country not in Danger from foreign factions; it was thought

it would tend to cement the government, but the Ethiopen could not Change his skin, and the spots of the Leopard have been constantly visible, tho sometimes shaded. I cannot think Virgina declamation will make many converts for how stupid would that man be thought in private Life who should put the care and oversight of his affairs into the Hands of such persons as he knew would counteract all his instruction and destroy all his property?
        Vague and contradictory accounts are in circulation respecting our Envoys. one thing is certain no official communication has been received from them, from whence I judge they do not think it safe to make any. Bache is in tribulation. he publishd last saturday an attack upon the secretary of State for receiving as he said 5 dollors for a pasport which should have been deliverd Gratis. one dr Reynolds appears to have been at the bottom of the buisness. an Irish scape Gallous who fled here from the justice of his country charged as he was with treason against it, and a reward of a hundred Guineys was offerd for him by the British Government. a person wholy unknown to the secretary but one of Baches slanderers and employd by him as it is said to write libels— I hope the Rascals will be persued, to the extent of the Law—
        It is time to leave politicks for my paper is already full
        We had a very heavy storm last week and it looks more like winter now than since I have been here
        Mr Greenleaf has been sick, but I believe he is quite recoverd. I hear of him frequently and I am told that no comfort or convenience is wanting but that of Liberty, that unfortunately there is but too much company, for I have been Credibly informd that as many as two Hundred Heads of Families and persons formerly in good circumstances are now in confinement. mr Greenleaf expects soon to be liberated by a Law of this state which is now before the Legislature
        I had Letters from mrs smith last week. the col was not returnd, nor do I much believe that he will. I believe I mentiond to you to get sister smith to knit me some stockings, but I wholy forget whether I sent any money either to buy cotton or pay her.
        I wish you would mention to mrs Black to make a cap for the Baby and inclose it to me. it will have a good Effect I know in fixing in the mind of the Nurse a Certainty that it has Relations who attend to it. I inquired of the Nurse, if it was well provided fir she said it had sufficient for the present, and she always brings it clean and well enough drest—
        
        I know it will give you pleasure to learn that mr & Mrs Adams had arrived safe at Hamburgh in october & left it for Berlin on the 2d of Nov’br we learn this from mr Murry by a Letter of Novbr 7th— We have not received any letters of a later date than sep’br— we are all at present in the enjoyment of Health. Mrs Cushing came in last Evening in the sisterly manner & past the Evening with me. with mrs otis and her I could fancy myself at Quincy
        I bear my Drawing Rooms, Sometimes crowded, better than I expected, tho I always feel the Effects of the lights the next day—
        My affectionate Regards to all Friends young or old from your / sister
        
          A Adams
        
        
          P s pray let me hear from Polly. I am very uneasy about her
          Just as I had written the last sentance yours of 20th was brought, me. alass poor Polly my Heart acks for her. I shall dread to hear again. if she wants Wine pray send from my cellar as much as she may have need of. they cannot buy such. if she lives do get see her again I wish I could do her any good. I really Lovd her— the post will be gone. Yours
          
            A A
          
        
      